PER CURIAM.
We reverse the order of the trial court granting an injunction and remand. The order fails to specify adequate reasons for its entry. See Allegra Enterprises, Inc. v. Fairchild, 455 So.2d 1073 (Fla. 4th DCA 1984); Fla.R.Civ.P. 1.610(c). See also Seashore Club of Atlantic City, Inc. v. Tessler, 405 So.2d 767 (Fla. 4th DCA 1981). We do not address whether there is evidence to support the trial court’s conclusion or the other issues raised on the merits.
DELL and STONE, JJ., concur.
ANSTEAD, J., dissents with opinion.